Case 2:20-cv-00227-JDL Document 235 Filed 08/02/21 Page 1 of 2               PageID #: 2985




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE
JOEL DOUGLAS, et al.,                     )
                                          )
              Plaintiffs                  )
                                          )
       v.                                 )       2:20-cv-00227-JDL
                                          )
SCOTT LALUMIERE, et al.,                  )
                                          )
              Defendants                  )

        ORDER ON PLAINTIFFS’ MOTION FOR LIMITED DISCOVERY

       This matter is before the Court on Plaintiffs’ motion for leave to conduct limited

discovery regarding their claims against Defendant Russell Oakes. (Motion for Limited

Discovery, ECF No. 228.) Plaintiffs filed their motion after Defendant Oakes moved to

dismiss Plaintiffs’ amended complaint. (Motion, ECF No. 223.) Citing New England Data

Services, Inc. v. Becher, 829 F.2d 286, 290 (1st Cir. 1987), Plaintiffs seek leave to conduct

discovery to the extent necessary to satisfy the requirements of Federal Rule of Civil

Procedure 9(b) before the Court considers Defendant’s motion to dismiss.

       Plaintiffs previously filed motions to conduct limited discovery in response to

motions to dismiss filed by other defendants in this matter. (Motions for Limited

Discovery, ECF Nos. 46, 103, 107, 113, 129, 136, 143, 145, 165, 202 and 215.) The Court

denied without prejudice Plaintiffs’ prior motions, concluding that “Plaintiffs’ requests to

conduct discovery are more appropriately evaluated when the Court, as part of its

assessment of Defendants’ motions to dismiss, determines whether Rule 9(b) has been
Case 2:20-cv-00227-JDL Document 235 Filed 08/02/21 Page 2 of 2                         PageID #: 2986




satisfied and whether Plaintiffs have otherwise stated an actionable claim.” (Order at 3

ECF No. 156, Order at 2, ECF No. 213, Order at 2, ECF No. 220.)

        Here, for the same reasons discussed in its orders of January 21, 2021, (ECF No.

156), April 6, 2021, (ECF No. 213), and May 20, 2021, (ECF No. 220), the Court denies

Plaintiffs’ motion without prejudice. The Court will consider Plaintiffs’ request as part of

the Court’s assessment of Defendant’s pending motion to dismiss.1

                                               NOTICE

      Any objections to this Order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                /s/ John C. Nivison
                                                U.S. Magistrate Judge

Dated this 2nd day of August, 2021.




1
  Plaintiffs requested leave to conduct discovery in their response to the motion to dismiss. (Response at
16, ECF No. 227.)

                                                    2
